      Case 1:19-cr-00533-LAP Document 32 Filed 12/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                            No. 19-CR-533 (LAP)
RICHARD DIVER,
                                                    ORDER
                  Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     Defendant Richard Diver is scheduled to be sentenced in

person on December 7, 2020, after he pleaded guilty on February

12, 2020 to investment adviser fraud, in violation of 15 U.S.C.

§§ 80b-6 and 80b-17, and wire fraud, in violation of 18 U.S.C.

§ 1343.    On November 30, 2020, however, Chief Judge McMahon

issued a standing order--effective December 1, 2020--suspending

all in-person proceedings in the Southern District of New York

until January 15, 2021.    See In re Coronavirus/COVID 19

Pandemic, M-10-468 (CM), (S.D.N.Y. Nov. 30, 2020).          Under that

order, “[a]ll criminal matters, including . . . sentencings,

will be conducted remotely, unless (1) the defendant[ ] declines

to waive the right to be physically present, and (2) the court

concludes that the matter cannot be postponed, in conformity

with the CARES Act.”    Id. at 1.

     Mr. Diver has informed the Court, as is his right, that he

declines to waive the right to be physically present in court

for his sentencing.    The Coronavirus Aid, Relief, and Economic
         Case 1:19-cr-00533-LAP Document 32 Filed 12/02/20 Page 2 of 2



Security Act (“CARES Act”) only authorizes remote proceedings

for felony sentencings if the defendant consents.            See Pub. L.

No. 116-136, § 15002(b)(4), 134 Stat 281, 529 (2020).             Moreover,

the Court finds that, with each passing day, Mr. Diver’s

sentencing--which has already been thrice adjourned, (see dkt.

nos. 27, 29, 30)--continues to delay the resolution of a civil

case brought against Mr. Diver by his former employer and

victim, M&R Capital Management, Inc.          (See dkt. no. 40 in 19-CV-

4821 (staying the case as to all claims against Mr. Diver).)

Accordingly, the Court concludes that Mr. Diver’s sentencing

“cannot be further delayed without serious harm to the interests

of justice.”     CARES Act, § 15002(b)(2)(A), 134 Stat at 529.

     For these reasons, the Court concludes that Mr. Diver’s

sentencing cannot be conducted remotely under either the CARES

Act or Chief Judge McMahon’s standing order.           As a result, Mr.

Diver’s sentencing will proceed, as scheduled, on December 7,

2020 at 9:15 a.m. in Courtroom 12A of the Daniel Patrick

Moynihan United States Courthouse at 500 Pearl Street, New York,

New York 10007.

SO ORDERED.

Dated:    December 2, 2020
          New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.



                                      2
